Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") made and entered into as
of the 24th day of February, 2017 (the "Effective Date"), by and between LSI
Industries Inc. (the "Company"), with principal offices located at 10000
Alliance Road, Cincinnati, Ohio 45242 and Dennis W. Wells (the "Executive") with
a residence address on the records of the Company.
WITNESSETH:
WHEREAS, the Company and its affiliates and subsidiaries are engaged in the
business of designing, engineering, manufacturing and marketing a broad array of
lighting and graphics products for commercial/industrial lighting applications
and corporate visual image programs (the "Business");
WHEREAS, the parties hereto entered into an Employment Agreement as of October
1, 2014 (the "Original Agreement") pursuant to which the Executive was initially
employed as the Company's Chief Operating Officer;
WHEREAS, the Company promoted the Executive to Chief Executive Officer on
October 22, 2014 and the Executive was appointed the Company's President on
October 29, 2014;
WHEREAS, the parties desire to amend and restate the Original Agreement by
entering into this Agreement in connection with the Company's continued
employment of the Executive.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below and other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive hereby agree, as follows:
1. Employment.  The Company hereby employs the Executive as the Chief Executive
Officer and President of the Company with the duties and responsibilities set
forth in Section 4.
2. Term; Start Date.  The term of Executive's employment with the Company
commenced on or about October 1, 2014 and shall end on that date on which such
employment shall be terminated under the provisions of Section 8 hereof. Such
term, regardless of the length thereof, shall be referred to herein as the
"Employment Term".
3. Work Location.  The Executive's principal place of employment shall be the
Company's current principal office at 10000 Alliance Road, Cincinnati, Ohio
45242 (the "Principal Office").
4. Duties and Responsibilities.
(a) Description.  The Executive shall be employed by the Company in such
capacity or capacities, and shall perform such duties and exercise such powers,
as are (i) commensurate with a Chief Executive Officer and President of a
business of comparable size and type and (ii) consistent with his title, subject
to such reasonable directions and restrictions as the Board of Directors of the
Company may from time to time designate.  The Executive shall report to the
Board of Directors of the Company.
(b) Time and Effort.  Subject to Section 4(a) above, the Executive shall:
(i) from the Principal office, devote his full working time and attention to the
business and affairs of the Company, its subsidiaries and other affiliates and
shall not, without the prior consent in writing of the Company, directly or
indirectly, undertake any other business or occupation or become an employee,
agent or director (or a person acting in a capacity similar to that of a
director) of, or a consultant to, any other company, trust, firm, individual or
person; provided, however, that nothing herein shall be construed so as to
prevent the Executive from making investments of a strictly passive nature, so
long as the undertaking forming the subject matter of any such investment is not
otherwise in conflict with the Executive's contractual or other legal
obligations to the Company;
(ii) perform those duties that may be assigned by the Board of Directors of the
Company to the Executive diligently and faithfully to the best of the
Executive's abilities and in the best interests of the Company and its
affiliates; and
(iii) use his best efforts to promote the interests of the Company and its
affiliates.
5. Compensation.
(a) Base Salary.  The Company shall pay the Executive a base salary at the
annual rate of Five Hundred Sixty Thousand Dollars ($560,000) (the "Base
Salary"), payable in accordance with the Company's payroll procedures, subject
to all withholdings provided for in Section 9(e).  The Company shall review the
Base Salary annually for an increase based on market trends, industry
compensation information, internal considerations and Company and Executive's
performance, which shall be made subject to and at the sole and absolute
discretion of the Board of Directors or, if the Board shall so elect, the
Compensation Committee.
(b) Bonus.  The Executive shall have the opportunity to receive an annual bonus
through the participation in the Company's incentive compensation plans for
executive officers, as adopted from time to time by the Board of Directors or
the Compensation Committee, as the case may be, including, without limitation,
the LSI Industries Inc. Short Term Incentive Plan (STIP) for Named Executive
Officers—FY 2017 (Revised August 17, 2016) and successor plans.
(c) Stock.  Subject to the approval of the Compensation Committee of the Board
of Directors, the Executive shall have the opportunity to receive share-based
awards to be issued under the Company's Amended and Restated 2012 Stock
Incentive Plan, including, without limitation, stock options, restricted shares,
and restricted share units pursuant to and in accordance with the long term
incentive plans of the Company as adopted from time to time by the Board of
Directors or the Compensation Committee, as the case may be, including, without
limitation, the LSI Industries Inc. Long Term Incentive Plan (LTIP) for Named
Executive Officers—FY 2017 (Dated July 1, 2016) and successor plans.
6. Other Benefits.  The Executive shall also be entitled to the following:
(a) Employee Benefit Plans.  The Executive shall also be entitled to such
benefits, and to participate in such benefit plans, as may be in effect from
time to time and generally available to senior executive officers of the Company
(and subject in any event to the participation standards and other terms and
conditions of any such benefits or plans).
(b) Director & Officers Insurance.  The Company shall maintain director's and
officer's liability insurance policies consistent with Company policies and
procedures in effect from time to time and shall cause Executive to be covered
under such policies during the Employment Term.  Upon termination of the
Executive's employment for any reason, the Company will cause such policies to
cover Executive in respect of acts and omissions during the period of employment
as if the Executive was still an officer, director and/or employee, as
applicable.
(c) Paid Time Off.  During the Employment Term, the Executive shall be entitled
to Paid Time Off (PTO) in accordance with the Company's PTO policy.  The
Executive's PTO will be scheduled at such times as will least interfere with the
business of the Company.
7. Reimbursement of Expenses.  The Company shall reimburse the Executive for
such expenses as may be reasonably incurred by the Executive in furtherance of
the Executive's performance of his duties hereunder, subject to and in
accordance with the Company policies concerning reimbursement of such expenses
and provided, in any event, that the Executive timely furnishes to the Company a
complete and accurate accounting of all such, expenses.
8. Termination of Employment.  The Executive's employment hereunder shall or
may, as the case may be, be terminated under the following circumstances:
(a) Death.  The Executive's employment hereunder shall terminate upon his death.
(b) Total Disability.  The Company may terminate the Executive's employment
hereunder upon the Executive becoming "Totally Disabled." For purposes of this
Agreement, the Executive shall be deemed "Totally Disabled" if, as determined by
the Company, (i) he is deemed "totally disabled" (or other words to such effect)
under any long-term disability plan maintained by the Company or (ii) he is
unable, by reason of physical or mental disability, to perform, in all material
respects the essential duties and responsibilities under this Agreement with
reasonable accommodations.  If requested by the Company, and at its expense, the
Executive shall submit to Executive's physician to determine whether the
Executive is Totally Disabled.  If the Company is not satisfied with the
diagnoses of the Executive's physician, the Company may request, at its expense,
an examination by a physician selected by the Company in connection with the
Company's attempts to determine whether the Executive is Totally Disabled.  If
the diagnosis of the Executive's physician and the Company's physician are not
in agreement, the Company may deliver written notice to each of the physicians
requesting that the physicians select a third physician to examine the Executive
and such third physician's diagnosis shall be binding upon the Executive and the
Company.  If the Executive's physician and the Company's physician are unable to
agree upon a third physician within thirty (30) days after the Company delivers
notice, the Company may initiate arbitration through the AAA and the appointed
arbitrator shall select a third physician.
(c) Termination by the Company for Cause.  The Company may immediately terminate
the Executive's employment hereunder for Cause at any time by notice given to
the Executive.  For purposes of this Agreement, the term "Cause" shall mean any
of the following: (i) indictment for, conviction of, or plea of guilty or no
contest by the Executive to a felony, or of any criminal act; (ii) the
unreasonable deliberate and material failure or refusal by the Executive to
perform, consistent with the terms of this Agreement, his employment duties
hereunder (other than as a result of PTO, sickness, disability, illness or
injury), and the failure to rectify the same within thirty (30) days after the
Company shall have given notice to the Executive identifying such failure or
refusal and demanding that it be rectified; (iii) the Executive's commission of
any act of fraud, embezzlement, dishonesty or other willful misconduct that has
caused, or would reasonably be expected to cause, material injury or economic
harm to the Company; (iv) an act of gross negligence on the part of the
Executive that has caused, or would reasonably be expected to cause, material
injury  or economic harm to the Company; (v) a deliberate or material violation
of a written material Company policy; or (vi) a material breach of this
Agreement (or any successor thereto or amendment thereof) which (and only if the
same shall be curable) Executive fails to cure within thirty (30) days after the
Company shall have given notice to the Executive identifying such breach and
demanding that it be cured.
(d) Termination by the Executive for Good Reason.  The Executive may immediately
terminate his employment hereunder for Good Reason at any time by notice given
to the Company which notice shall be provided within ten (10) days of Executive
becoming aware of the facts giving rise to Good Reason.  For purposes of this
Agreement, the term "Good Reason" shall mean the occurrence of any of the
following and the failure of the Company to rectify the same within thirty
(30) days after the Executive shall have given written notice to the Company
which identifies the action complained of and demands that it be rectified:
(i) a material breach by the Company of this Agreement; (ii) a material
reduction in the Executive's duties and responsibilities hereunder; (iii) a
reduction in the Executive's Base Salary or Target Bonus specified in Section
5(b) (other than any such reduction which is applicable (proportionately) to all
senior level executives of the Company); (iv) the Executive involuntarily ceases
to be the Company's Chief Operating Officer or Chief Executive Officer (as
applicable) or (v) the Board of Directors requires the Executive to permanently
relocate from the greater Cincinnati area as a condition of his employment.  The
parties acknowledge that Good Reason shall include any circumstance under which
Executive ceases to be the chief executive officer of the Company following the
occurrence of a Change of Control.
(e) Voluntary Termination.  Either the Company or the Executive may terminate
the Executive's employment under this Agreement at any time for any reason or no
reason upon such prior written notice to the other party as is provided for
below in Section 8(f) (a termination effected by the Company under this
provision being referred to as a termination "Without Cause").  Accordingly,
each of the Company and the Executive acknowledges that Executive's employment
with the Company is on a so-called "at-will" basis, and that no minimum period
of employment is required hereunder or otherwise.  Executive shall give the
Company at least sixty days' prior written notice in the event of a termination
by him under this Section 8(e).  The Company shall not be obligated to give the
Executive any prior written notice in connection with a termination by it under
this Section 8(e), but may do so in its sole and absolute discretion.
(f) Notice of Termination.  Any termination of employment by the Company or the
Executive under this Agreement shall be communicated by Notice of Termination to
the other party hereto.  For purposes of this Agreement, a "Notice of
Termination" shall mean a notice in writing which shall indicate the specific
termination provision in this Agreement relied upon to terminate the Executive's
employment and, except in the case of Section 8(e), setting forth, in reasonable
detail, the facts and circumstances claimed to provide a basis for termination
of the Executive's employment under the provision so indicated.
9. Economic Consequences of a Termination of Employment.
(a) Under all Circumstances.  Under all circumstances upon termination of
employment the Executive or his estate, as the case may be, shall be entitled
to:
(i) Any accrued but unpaid Base Salary for services rendered up to the date on
which the Executive's employment shall actually have ceased (the "Termination
Date");
(ii) Payment for any accrued and unpaid PTO or similar pay to which he is
entitled under Company policies;
(iii) Any medical, dental, life insurance or similar "welfare" benefits to which
the Executive may be entitled upon termination pursuant to the plans, policies
and arrangements referred to in Section 6 hereof, which shall be paid in
accordance with the terms of such plans, policies and arrangements;
(iv) If the Executive's employment shall be terminated by the Company Without
Cause, the Executive shall terminate his employment for Good Reason, and in the
event of the Executive's Death or Total Disability, all unvested stock options
shall immediately and without further action become fully vested; and
(v) Exercise his vested stock options (including those vested in accordance with
subparagraph (iv) above) for a period of twelve (12) months (or the remaining
term of any such stock option, if shorter) in accordance with the terms of the
Option Plan.
(b) Termination Without Cause or With Good Reason.
(i) No Change of Control.  In the event that (A) either the Company shall
terminate the employment of the Executive hereunder Without Cause or the
Executive shall terminate his employment hereunder for Good Reason  or resigns
without any reason and (B) the related Termination Notice shall not have been
given during a Change of Control Period (as defined below), the Executive shall,
in addition to those rights provided under Section 9(a), be entitled to a
severance payment equal to thirty-six (36) months of the Executive's then Base
Salary (the "Severance Payment"). Subject to the provisions contained in
Sections 9(d) and 18, the Severance Payment shall be made during the thirty-six
(36) month period following the Termination Date in substantially equal
installments as and when regular payroll payments are made by the Company.
Notwithstanding the foregoing, in the event the Executive is "specified
employee" as provided under Section 18, Severance Payments shall not commence or
be made until first day of the seventh month after his termination of employment
(or at such other date so that such payment is made in a manner that is either
exempt from or complaint with the requirements of Section 409A) and the first
installment of any payment of salary to which Executive is entitled hereunder
shall be paid in a lump sum amount representing seven months of Executive's Base
Salary.  In such circumstances, during the thirty-six (36) month following the
Termination Date (the "Post-Termination Severance Payment Term"), the Executive
shall also be entitled to medical, dental, life insurance or similar "welfare"
benefits substantially similar in scope and cost to Executive as such benefits
available to Executive immediately prior to Termination; provided that such
benefits shall be discontinued to the extent that Executive obtains employment
providing comparable benefits during such thirty-six (36) month period.  For
purposes of the proviso in the immediately preceding sentence, if Executive
becomes employed by a new employer, for Executive's health and welfare benefits
to be determined to be "comparable," the new employer must maintain a major
medical plan that does not limit, restrict or exempt Executive or Executive's
dependents with respect to any pre-existing conditions which were covered under
the Company's medical plan prior to Executive's termination of employment. 
Executive's right to continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985  ("COBRA") shall be provided at the earlier of the
end of the thirty-six (36) month period or the discontinuance of coverage
because the Executive obtains employment providing comparable benefits.  For the
avoidance of doubt, the Executive shall not be entitled to receive any payments
under this Section 9(b)(i) if the Company terminates the Executive's employment
for Cause. In addition, the obligations of the Company to make payments to the
Executive under this Section 9(b)(i) shall immediately cease and be forever
terminated, discharged and released if or when the Executive at any time
directly or indirectly, whether as principal, agent, employee, director,
consultant, stockholder, partner, member or in any other capacity, runs, owns,
manages, operates, controls, becomes employed by, provides consulting services
to, becomes an officer or director of, participate in, lends his name to, invest
or acquires or receives any financial or other interest in or becomes connected
in any manner with the management, ownership, operation or control of any
business, venture or activity anywhere in North America and any additional
geographic territories where the Company operates that is competitive with the
Business; provided, however, that this provision shall not prohibit the
Executive from acquiring, solely as a passive investment, securities of any
entity listed on a national securities exchange or regularly traded in the
over-the-counter market if the Executive does not own, collectively, five
percent (5%) or more of any class of securities of such entity.
(ii) Change of Control.  In the event that (A) either the Company shall
terminate the employment of the Executive hereunder Without Cause or the
Executive shall terminate his employment hereunder for Good Reason and (B) the
related Termination Notice shall have been given during a Change of Control
Period, the Executive shall, be entitled to a severance payment in accordance
with the Company's Change In Control Policy effective October 3, 2011 (as such
policy may be amended from time to time ) (the "Change In Control Policy").  In
such circumstances, during the twenty-four (24) month period following
termination, the Executive shall also be entitled to medical, dental, life
insurance or similar "welfare" benefits substantially similar in scope and cost
to Executive as such benefits available to Executive immediately prior to the
Change in Control Period; provided that such benefits shall be discontinued to
the extent that Executive obtains employment providing comparable benefits
during such twenty-four (24) month period.  For purposes of the proviso in the
immediately preceding sentence, if Executive becomes employed by a new employer,
for Executive's health and welfare benefits to be determined to be "comparable,"
new employer must maintain a major medical plan that does not limit, restrict or
exempt Executive or Executive's dependents with respect to any pre-existing
conditions which were covered under the Company's medical plan prior to
Executive's termination of employment.  Executive's right to continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 
("COBRA") shall be provided at the earlier of the end of the twenty-four (24)
month period or the discontinuance of coverage because the Executive obtains
employment providing comparable benefits.
(c) Definitions.  For purposes of this Agreement, the following terms shall have
the meanings assigned thereto below:
(i) "Change of Control" shall have the same meaning ascribed thereto in the
Change In Control Policy; and
(ii) "Change of Control Period" shall mean the period beginning on the date on
which a Change of Control occurs and ending on the one (1) year anniversary of
such date.
(d) Release.  Notwithstanding anything to the contrary set forth herein, prior
to the receipt of any benefits under Section 9(b), the Executive shall be
required to execute a appropriate release of claims agreement (the "Release"). 
Any payments required to be paid pursuant to Section 9(b) shall commence on the
forty-fifth day following termination of the Executive so long Executive shall
have delivered a fully executed Release within thirty (30) days after the date
of Executive's termination of employment and Executive has not revoked such
Release within the applicable revocation period.  To the extent any such payment
or benefit is not nonqualified deferred compensation subject to Section 409A, as
determined by the Company in its sole discretion, then such payment or benefit
shall commence upon the first scheduled payment immediately following the date
the Release is executed an no longer subject to revocation.  The first payment
shall include all amounts that otherwise would have been due prior to the
effective date of the Release under the terms of Section 9(b) as though those
amounts commenced immediately upon Executive's separation from service with any
payments due thereafter shall be paid as provided in Section 9(b). If Executive
fails to deliver such Release within such time period or if Executive revokes
such Release, any payment due under Section 9(b) shall be forfeited.  Without
limiting the foregoing, such Release shall specifically relate to all of the
Executive's rights and claims in existence at the time of such execution (other
than those surviving rights referred to in this Section 9, Executive's right to
enforce this Agreement and Executive's rights to the benefits in this Agreement)
and shall confirm the Executive's obligations under the Non-Disclosure
Agreement.  If any payment under Section 9(b) is non-exempt deferred
compensation for purpose of the Section 409A (as defined below), and if such
forty-five (45) day period begins in one calendar year and ends in the next
calendar year, the payment or benefit shall not be made or commence before the
second such calendar year, even if the Release becomes irrevocable in the first
such calendar year.  In other words, Executive is not permitted to influence the
calendar year of payment based on the timing of his signing of the Release.
(e) Specified Benefits.  Except as specifically provided in this Section 9, the
Executive shall not be entitled to any compensation or other benefits in
connection with any termination of his employment.
10. Withholding of Taxes.  (a)  If any amount, entitlement or benefit paid or
payable to Executive or provided for his benefit under this Agreement and under
any other agreement, plan or program of the Company or any of its affiliates
(such payments, entitlements and benefits referred to as a "Payment") is subject
to the excise tax imposed under Section 4999 of the Code or any similar federal
or state law (an "Excise Tax"), then notwithstanding anything contained in this
Agreement to the contrary, to the extent that any or all Payments would be
subject to the imposition of an Excise Tax, the Payments shall be reduced (but
not below zero) if and to the extent that such reduction would result in
Executive retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the imposition of the Excise Tax),
than if Executive received all of the Payments (such reduced amount hereinafter
referred to as the "Limited Payment Amount").  The reduction of the Payments due
hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value (as defined below) to actual present value of such
Payments as of the date of the change in control, as determined by the
Determination Firm (as defined in Section 10(b) below).  For purposes of this
Section 10, present value shall be determined in accordance with Section
280G(d)(4) of the Code.  For purposes of this Section 10, the "Parachute Value"
of a Payment means the present value as of the date of the change in control of
the portion of such Payment that constitutes a "parachute payment" under Section
280G(b)(2) of the Code, as determined by the Determination Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment. For purposes of this Section 10, a "change in control" means a change
in the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, as determined in accordance
with Section 280G(b)(2) of the Code and the regulations promulgated thereunder.
(b)  All calculations under this Section 10 shall be made by a nationally
recognized accounting firm or compensation consulting firm designated by the
Company and reasonably acceptable to Executive (other than the accounting firm
that is regularly engaged by any party who has effectuated a change in control)
(the "Determination Firm").  For purposes of determining whether and the extent
to which the Payments will be subject to the Excise Tax: (i) no portion of the
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a "payment" within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Payments shall be taken into account which, in the opinion of tax counsel ("Tax
Counsel") reasonably acceptable to Executive and selected by the Determination
Firm, does not constitute a "parachute payment" within the meaning of Section
280G(b)(2) of the Code (including, without limitation, by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Payments shall be taken into account which, in the opinion of Tax Counsel,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the "base amount" (as
set forth in Section 280G(b)(3) of the Code) that is allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Payments shall be determined by the
Determination Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code. The Determination Firm shall provide its calculations, together
with detailed supporting documentation, both to the Company and Executive within
60 days after the change in control or the date of termination, whichever is
later (or such earlier time as is requested by the Company) and, with respect to
the Limited Payment Amount, shall deliver its opinion to Executive that he is
not required to report any Excise Tax on his federal income tax return with
respect to the Limited Payment Amount (collectively, the "Determination").  The
Company shall pay all fees and expenses of the Determination Firm and Tax
Counsel.  Within 15 days after Executive's receipt of the Determination,
Executive shall have the right to dispute the Determination (the
"Dispute").  The existence of the Dispute shall not in any way affect the right
of Executive to receive the Payments in accordance with the Determination.  If
there is no Dispute, the Determination by the Determination Firm shall be final,
binding and conclusive upon the Company and Executive (except as provided in
subsection (c) below).
(c)  If, after the Payments have been made to Executive, it is established that
the Payments made to, or provided for the benefit of, Executive exceed the
limitations provided in subsection (a) above (an "Excess Payment") or are less
than such limitations (an "Underpayment"), as the case may be, then the
provisions of this subsection (c) shall apply.  If it is established, pursuant
to a final determination of a court or an Internal Revenue Service ("IRS")
proceeding which has been finally and conclusively resolved, that an Excess
Payment has been made, Executive shall repay the Excess Payment to the Company
on demand.  In the event that it is determined (i) by the Determination Firm,
the Company (which shall include the position taken by the Company on its
federal income tax return) or the IRS, (ii) pursuant to a determination by a
court or (iii) upon a resolution to the satisfaction of Executive of a Dispute,
that an Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to Executive within 10 days of such determination or resolution
together with interest on such amount at the applicable federal short-term rate,
as defined under Code Section 1274(d) as in effect on the first date that such
amount should have been paid to Executive under this Agreement, from such date
until the date that such Underpayment is made to Executive.
(d)  In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 9(e) shall be
of no further force or effect.
11. Entire Agreement and Amendments.  This Agreement shall constitute the entire
agreement between the parties and supersedes all existing agreements between
them, whether oral or written, with respect to the subject matter hereof;
provided, however, that the parties hereby acknowledge and agree that nothing in
this Agreement shall in any way limit the rights of the parties under the
Non-Competition, Non-Solicitation and Non-Disclosure Agreement entered into by
the parties hereto or any other agreement or instrument containing
non-competition, non-solicitation and/or non-disclosure covenants applicable to
Executive.  Any waiver, alteration, or modification of any of the provisions of
this Agreement, or cancellation or replacement of this Agreement shall be
accomplished in writing and signed by the respective parties.
12. Notices.  All notices, requests, demands and other communications provided
for or permitted under this Agreement shall be in writing and shall be either
personally delivered (including delivery by express couriers such as Federal
Express) or sent by prepaid certified mail, return receipt requested, addressed
to the party to which notice is to be given at the address set forth above for
such party, or to such other address as such party may have fixed by notice
given in accordance with the terms hereof.  Any notice sent as aforesaid shall
be deemed given and effective upon the earlier of (a) delivery to the address
for the receiving party provided for herein and (b) the date falling three days
after notice of attempted delivery has been left at the address to which a
notice to the receiving party is to be sent hereunder.
13. Governing Law.  This Agreement shall be construed in accordance with, and
the rights of the parties shall be governed by, the laws of the State of Ohio.
14. Severability.  If any term or provision of this Agreement is declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such term or provision shall immediately become null
and void, leaving the remainder of this Agreement in full force and effect.
15. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and when taken together shall constitute
one agreement.
16. Assignment.  The rights and obligations of the Executive under this
Agreement are personal to the Executive and are not assignable or delegable. 
This Agreement may not be assigned by the Company except to an affiliate of the
Company, provided that such affiliate assumes the Company's obligations under
this Agreement; provided, further, that if the Company merges or effects a
consolidation or share exchange with or into, or sells or otherwise transfers
substantially all its assets to, another business entity, the Company may
assign, its rights hereunder to that business entity without the consent of the
Executive, provided that it causes such business entity to assume the Company's
obligations under this Agreement as a condition of such assignment.  This
Agreement shall be binding upon the Company and any successors thereto.
17. Waiver.  No waiver of any party hereto of a breach of any provision of this
Agreement by any other party shall operate or be construed as a waiver of any
subsequent breach by such other party.  The failure of any party hereto to take
any action by reason of such breach shall not deprive such party of the right to
take action at any time while such breach continues.
18. Section 409A.  Notwithstanding anything to the contrary set forth herein,
this Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A of the
Code ("Section 409A") and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder. For purposes of Section 409A,
Executive's right to receive installment payments pursuant to this agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed.  In the event that the Executive is a
"specified employee" within the meaning of Section 409A, payments under
Section 9(b) of this Agreement shall not commence or be made until the first day
of the seventh month following the Termination Date, or shall be otherwise
modified, but only to the minimum extent necessary to avoid the imposition of
the additional twenty percent (20%) tax imposed under Section 409A; provided,
however, that any such modification shall preserve, to the maximum extent
possible in a Section 409A compliant manner, the original intent of the parties
to this Agreement.  In addition, the parties hereby agree that it is their
intention that all payments or benefits provided under this Agreement are exempt
from or comply with Section 409A, and this Agreement shall be interpreted
accordingly.  The Executive is advised to seek independent advice from his tax
advisor(s) with respect to the application of Section 409A to any payments or
benefits under this Agreement.  Notwithstanding the foregoing, the Company does
not guarantee the tax treatment of any payments or benefits under this
Agreement, including without limitation under the Code or other federal, state
or local.
19. Attorney's Fees.  The Company will reimburse the Executive for up to $2,500
in attorney's fees that the Executive incurred in the negotiation, drafting and
conclusion of this Agreement.  If a dispute arises between the Executive and the
Company over the interpretation, application, enforcement or termination of this
Agreement, the Company will reimburse the Executive for his attorney's fees,
costs and disbursements incurred if he is the prevailing party on at least one
of the material issues in dispute.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
undersigned duly authorized persons as of the day and year first stated above.

   
LSI INDUSTRIES INC.
         
By: /s/ Ronald S. Stowell
   
Name: Ronald S. Stowell
   
Title: Vice President, Chief Financial Officer
           /s/ Dennis W. Wells    
Dennis W. Wells